Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Note new examiner due to transfer.
Applicant’s election without traverse of Group II (i.e., claims 5-7) in the reply filed on September 23, 2021 is acknowledged.

				    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A leather is a material based on an animal’s skin in an ordinary dictionary meaning absent further limiations and none of the recited layers of claim 5 positively recites presence of the leather.  Thus, it is unclear whether any of the recited layers 
The recited “the release paper/film” in line 11 of claim 5 and “the intermediate base material layer”, “the bottom layer” and “the based fabric layer” in line 20 of claim 5 would lack antecedent basis.  Substitution of “the” with “a” or “an” is suggested.
The recited “a surface layer” in line 19 of claim 5 should be “the surface layer”.
Claim 5 recites “preparing a surface layer” and preparing “the intermediate base material layer, the bottom layer and the based fabric layer in sequence” which would be confusing since a location of the surface layer is unclear.  In other words, the recited surface layer can be present on top of the intermediate base material layer or on bottom of the based fabric layer and the surface layer on bottom of the based fabric layer would still be the surface layer.  Further clarification would be needed.
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
The recited “the hydrolysate” in line 3 of claim 7 would lack antecedent basis and thus substitution of “the” with “a” is suggested.
Claim 6 depend from the indefinite claim 5 would be also indefinite.

Claims 5-7 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
A search report for EP 3719055 A1 corresponding to the instant application shows that no relevant prior art was found.

			     EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 8,043,632 teaches fabrics treated with an antibacterial chitosan silver in example 1.
US 8,092,815 teaches fabrics treated with an antibacterial chitosan silver.
US 9,557,648 teaches a coating comprising silver-containing polymeric complexes in abstract.
US 9,957,396 teaches an antibacterial coating comprising a crosslinked chitosan and silver nanoparticles in claim 1.
English abstract of WO 2008075222 A1 (June 26, 2008) teaches an antibacterial component system comprising silver nanoparticles and chitosan or chitosan derivatives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 27, 2022                                                     /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762